    2:19-cv-00366-RMG         Date Filed 11/01/20         Entry Number 129-1     Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 Andrew Green and Shirley Green, as legal )
 guardians of N.G. (a minor child) and )
 Andreia Samoria Green                    )       Case No. 2:19-cv-00366-RMG
                                          )
       Plaintiffs,                        )
                                          ) PLAINTIFFS’ VERIFIED PETITION FOR
       v.                                 ) APPROVAL OF MINOR SETTLEMENT
                                          )  IN ACCORDANCE WITH S.C. CODE §
 Kanye West; Getting Out Our Dreams, II, )         62-5-433 AND LCR 17.02
 LLC; UMG Recordings, Inc. a/k/a )
 Universal Music Group; Def Jam )
 Recordings; Cydel Young d/b/a Mr. )
 Redan Music a/k/a Mr. Redan; BMG )
 Rights Management (US), LLC a/k/a )
 BMG Platinum Songs US and John Does )
 1-30;                                    )
                                          )
       Defendants.                        )

       The parties have settled this action. Plaintiffs, with the consent of Defendants Kanye West,

Getting Out Our Dreams, II, LLC, UMG Recordings, Inc. a/k/a Universal Music Group, and Def

Jam Recordings (“Defendants”), moves this Court to approve the settlement of N.G.’s claims

against Defendants Kanye West, Getting Out Our Dreams, II, LLC, UMG Recordings, Inc. a/k/a

Universal Music Group, and Def Jam Recordings in this matter. Defendants are represented by

John McElwaine and Robert Whelan with Nelson Mullins Riley & Scarborough, LLP, as well as

Eleanor Lackman and Mark Humphrey of Mitchell Silberberg & Knupp, LLP. All parties are

properly represented and are properly before the court.

  Legal and factual basis of Plaintiffs Andrew Green and Shirley Green to Seek Approval

       Plaintiffs Andrew and Shirley Green are the adoptive parents of N.G. (a minor child and

citizen and resident of Fairfield County, South Carolina) pursuant to a December 10, 2012 Order

of Adoption of the Fairfield County Family Court (case number 2012-DR-20-234). Andrew and
    2:19-cv-00366-RMG          Date Filed 11/01/20       Entry Number 129-1          Page 2 of 6




Shirley Green have had physical custody of N.G. from birth until present, and they have provided

for the health, safety, care, and nourishment of N.G. from birth to present. Plaintiff Andrew Green

has been appointed as the conservator of N.G. by order of the Fairfield County Probate Court dated

October 28, 2020 (case number 2020-GC-200004).

                                       Nature of the Action

       This is an action seeking damages for the alleged unauthorized sampling of audio of N.G.

and Plaintiff Andreia Green praying in January of 2016.

           a. Plaintiffs allege Defendants are liable, both directly and vicariously/contributorily,

               for copyright infringement. 17 U.S.C. § 504(c)(2).

           b. Plaintiffs allege Defendants are liable for knowingly and intentionally

               communicating false copyright management information, in violation of the Digital

               Millennium Copyright Act. 17 U.S.C. § 1202(a)(1); 17 U.S.C. § 1202(c)(2), (c)(3),

               & (c)(6).

           c. Plaintiffs allege Defendants are liable for injuries resulting from their violation of

               Andreia Green and N.G.’s rights of publicity.

           d. Plaintiffs allege Defendants are liable for violations of the South Carolina Unfair

               Trade Practices Act. S.C. Code § 39-5-10, et seq.

           e. Defendants deny Plaintiffs’ allegations in full and deny any liability or wrongdoing.

               Defendants have asserted counterclaims, and Plaintiffs have denied that the

               counterclaims have merit.

       The parties mediated the case on December 20, 2019, with Sam Clawson, and again on

September 30, 2020, with Leon Friedman. After almost two years of hard-fought litigation, Mr.

Friedman was able to assist the parties in reaching a resolution of all claims at issue in this action.
    2:19-cv-00366-RMG           Date Filed 11/01/20       Entry Number 129-1          Page 3 of 6




                         Fairness and Reasonableness of the Settlement

        Plaintiffs’ counsel investigated the claim, drafted and filed the Complaint and Amended

Complaint, conducted extensive written discovery, located and retained experts, drafted motions

and performed significant legal analysis regarding Plaintiffs’ claims. Further, the parties filed ten

discovery and dispositive motions, along with the respective responses and replies to these

motions. This case was also mediated twice.

        An extensive investigation has been made into the facts and circumstances regarding the

injury in this claim, and the undersigned have been fully advised their rights and responsibilities.

Plaintiffs’ counsel has advised Plaintiffs of the various possibilities and uncertainties of trial and

Plaintiffs, having been fully informed, have decided it is in N.G.’s best interests to settle this case.

                              The Nature and Extent of the Injuries

        The Plaintiffs allege N.G. suffered monetary damages as a result of the unauthorized use

of the digital audio of the sample that includes N.G.’s voice. The damages Plaintiffs sought on

behalf of N.G. were those N.G. claimed resulted from the personal injuries arising out of the

allegedly unauthorized sampling of N.G. as well as all gains, profits and advantages obtained by

Defendants as a result of Defendants’ alleged acts of infringement as outlined in Plaintiffs’

Amended Complaint.

         Terms of Settlement and

        Plaintiffs have agreed to a dismissal of this action with prejudice in exchange for good and

valuable consideration made by or on behalf of Defendants. There has been sought and obtained

from Defendants an offer of settlement whereby they have agreed to

             , in exchange for a Confidential Settlement and Mutual Release Agreement which

fully resolves any and all claims arising from or related to this action. Plaintiff Andreia Samoria
    2:19-cv-00366-RMG            Date Filed 11/01/20      Entry Number 129-1       Page 4 of 6




Green, an adult, will                                                       . There are no known,

anticipated, or potential disputes as to                             or approval of the settlement.

        Below is a full and complete description of the material substantive terms agreed upon by the

Plaintiffs and Plaintiffs’ counsel:




        Plaintiffs believe that the terms of the settlement,                           , are fair and

reasonable and in the best interests of N.G., and they ask the Court to approve the settlement. The

undersigned have fully and carefully considered the aforesaid settlement offer and are of the

opinion that under the circumstances this offer of settlement is reasonable and proper and in the

best interests of N.G., a minor, and adequately protects her interests.

        Upon approval by the Court of the proposed settlement in this action, Plaintiff Andrew

Green, as the duly appointed Conservator of N.G., prays that he be authorized to execute the

written Confidential Settlement and Mutual Release Agreement between N.G. and Defendants,

and their executors, insurers, administrators, personal representatives, successors and assigns.

        WHEREFORE, the undersigned prays that:

          i.    The settlement between Plaintiffs and Defendants is approved, and the Court
                authorizes Plaintiffs’ counsel to proceed as directed under the parties’ agreement;
                and
   2:19-cv-00366-RMG        Date Filed 11/01/20     Entry Number 129-1          Page 5 of 6




        ii.   The above-referenced action is dismissed with prejudice with both sides to bear
              their own attorneys’ fees and without costs to any party.




Dated: 11/01/2020                                 By:    /s/ J. Taylor Powell
                                                  Ellis R. Lesemann (Fed ID No. 7168)
                                                  erl@lalawsc.com
                                                  J. Taylor Powell (Fed ID No. 12265)
                                                  jtp@lalawsc.com
                                                  Michelle A. Matthews (Fed ID No. 12460)
                                                  mam@lalawsc.com
                                                  Lesemann & Associates
                                                  418 King Street, Suite 301
                                                  Charleston, SC 29403
                                                  (843) 724-5155
                                                         and
                                                  Jason Scott Luck (# 9696)
                                                  107 S. Parsonage St. (P.O. Box 47)
                                                  Bennettsville, SC 29512
                                                  843.479.6863 (o)
                                                  843.479.7222 (f)
                                                  jason@luck.law
                                                  Attorneys for Plaintiffs
2:19-cv-00366-RMG   Date Filed 11/01/20   Entry Number 129-1   Page 6 of 6
